Title: To George Washington from Colonel Stephen Moylan, 17 January 1780
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Middletown [Conn.] 17th Jany 1780
          
          I had—the honor to address myself to your Excellency under the 4th instant Since which your Letter of the 5th has reachd me.
          the exceeding heavy Snows had Stoppd up the roads in Such a manner as renderd it absolutely impossible for the 2d Regt to move on to Colchester or the 4th to Leave Walingford, untill

the 14th inst. when they got as far as Durham. I expect them in from thence at this place to morrow, where they Shall remain no longer, than untill a road can be found passable to Colchester. as the weather is cleard up, I hope they will be able to march in a day or two, the river will now bear, and I am informd there is a road by marching 16 miles on it that will probably be beat sufficient I have Sent down to have it examind, and hope for a favorable report—the Inhabitants of the town of Durham, instigated by Mr Wadsworth formerly a Brigr Genl woud Scarcely Let the Regiment halt at that place, tho in their direct rout to Colchester, for no other reason that I know of, but that they are a Southeren Regiment, which I am Sorry to Say, is not a reccommendation in this State—I find this Gentn if I may call him one, has represented me in an unfavorable light to the Governor, from whom I have this day received a most insulting Letter, as I know it was wrote in prejudice I will not give Such an Answer, as it deserves[.] I have one pleasure, which is, that no Regiment coud be more orderly than the 4th Since they have come into this State, and I have no doubt but they will continue So—I will transmit the arrangemt of the Regiment as Soon as possible. I Suppose there will be no occasion to make mention of those officers who have resignd their Commissions. I have the honor to be Dear Sir Your most obligd H. St
          
            Stephen MoylanCol. Com. L.D.
          
        